Krupansky, J.,
dissenting. The majority adopts the position advanced by appellant and determines the four categories listed in R.C. 2501.02(A) comprise examples of appealable juvenile court judgments, rather than comprising an exhaustive list of those judgments. Consequently, the majority concludes lower court findings relating to juvenile traffic offenders, although not specifically enumerated in R.C. 2501.02(A), are appealable to the court of appeals. I feel this construction of R.C. 2501.02(A) is erroneous and I must, therefore, respectfully dissent.
The majority states “[t]he use of the word ‘including’ in R.C. 2501.02 can only be said to enumerate some, but not all, of the classes of juvenile court judgments subject to appeal.” In support of its conclusion the majority explains “ ‘including’ implies that that which follows is a partial, not an exhaustive listing of all that is subsumed within the stated category.” However, the majority’s analysis conveniently ignores the fact that only one category of a mere five possible categories is missing from the “partial” list in R.C. 2501.02(A). While I would agree with the majority’s assessment that “ ‘ [i]ncluding’ is a word of expansion rather than one of limitation or restriction,” this generalization must be tempered by the context in which the word is found. In the instant situation reading the word “including” in context seems to disclose that the list of four categories found in R.C. 2501.02(A) was intended to be complete.
*159The majority also attempts to bolster its conclusion with its contention that had the General Assembly intended to exclude juvenile traffic offenders from the ambit of R.C. 2501.02(A), “it could easily have done so by adopting the necessary exclusionary language.” I feel the opposite deduction is the more compelling position to assume, i.e., it would have required the addition of a mere three words to include juvenile traffic offenders within the scope of R.C. 2501.02(A). The absence of these three words seems to indicate a conscious decision on the part of the legislators to exclude such offenders from the guise of the section, rather than an oversight to include them.
Therefore, dissecting R.C. 2501.02(A) reveals that this section specifically extends its coverage to four categories of juvenile court judgments, i.e., “the finding, order or judgment of a juvenile court that a child is delinquent, neglected, abused, or dependent.” Conspicuously absent from this list, however, is the only remaining category of juvenile court judgments — judgments relating to juvenile traffic offenders. Unlike the majority, I feel the most logical explanation for this deletion is that it is the result of a conscious decision by the General Assembly to exclude juvenile traffic offenders from the scope of R.C. 2501.02(A).
Support for affirming the court of appeals can also be found in In re Becker (1974), 39 Ohio St. 2d 84 [68 O.O.2d 50], wherein this court, in an earlier analysis of R.C. 2501.02, stated at page 86: “Specifically, absent a finding that a child is delinquent, neglected, or dependent, no appeal is available.” In 1974, when Becker was decided, R.C. 2501.02 explicitly listed as appealable to the court of appeals only findings, orders or judgments “of a juvenile court that a child is delinquent, neglected, or dependent. * * *” The decision in Becker reveals a prior conviction by this court to accept the list of appealable orders found in R.C. 2501.02 as complete and exclusive. There is no reason this court should change its position at this time.
Furthermore, contrary to appellant’s suggestion, I also perceive no constitutional problems inherent in refusing juvenile traffic offenders an appeal to the court of appeals. As provided in Section 3(B)(2), Article IV of the Ohio Constitution:
“Courts of appeals shall have jurisdiction as may be provided by law to review and affirm, modify, or reverse judgments or final orders of the courts of record inferior to the court of appeals * * *.” (Emphasis added.)
R.C. 2501.02(A) implements Section 3(B)(2), Article IV as it relates to juvenile court proceedings and, as stated above, this section does not provide for an appeal for juvenile traffic offenders. Therefore, “as * * * provided by law” only the juvenile proceedings specifically enumerated in R.C. 2501.02(A) are appealable to the court of appeals.
There is also no merit in appellant’s contention that denying juvenile traffic offenders an appeal to the court of appeals rises to the level of a constitutional deprivation of an individual’s inalienable right to defend life and liberty, and protect his property. Clearly, the operation of a motor vehicle is a privilege which is conferred and not a constitutionally protected right. Just *160as clearly, the possible sanctions which can be imposed on a child found to be a juvenile traffic offender can not be characterized as threatening to life or liberty. As stated in R.C. 2151.356:
“If the child is found to be a juvenile traffic offender the court may make any of the following orders of disposition:
“(A) Impose a fine not to exceed fifty dollars and costs;
“(B) Suspend the child’s operator’s license or the registration of all motor vehicles registered in the name of such child for such period as the court prescribes;
“(C) Revoke the child’s operator’s license or the registration of all motor vehicles registered in the name of such child;
“(D) Place the child on probation;
“(E) Require the child to make restitution for all damages caused by his traffic violation or any part thereof. * * *”
The possible sanctions facing a juvenile traffic offender are not of such magnitude as to require that these decisions be appealable to the court of appeals. Our state’s courts of appeals are faced with tremendously crowded dockets and this court should refrain from extending their jurisdiction without explicit statutory or constitutional authority. This authority is glaringly absent in this case.
For the foregoing reasons, I would affirm the judgment of the court of appeals.
Holmes, J., concurs in the foregoing dissenting opinion.